Citation Nr: 1447129	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-48 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned at a April 2012 video conference hearing.  A transcript has been associated with the file.

The Board remanded the case in March 2014 to obtain outstanding medical records and afford the Veteran a VA rating examination.  The case has now been returned to the Board.


FINDING OF FACT

The Veteran's bilateral hearing loss was not manifest during service or within one year of separation from service and is not related to any incident of service, to include noise exposure.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for bilateral hearing loss.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran has also been afforded the opportunity to testify at a hearing before the Board.  During the April 2012 Board hearing, the undersigned explained to the Veteran the issue on appeal, as well as the elements required to substantiate his claim.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claim.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).  

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A May 2010 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in August 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  


B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded July 2010 and May 2014 medical examinations to obtain opinions as to whether his bilateral hearing loss was the result of military acoustic trauma.  These opinion were rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  





II.  Service Connection

In this case, the Veteran claims that he suffers from bilateral hearing loss due to the presence of acoustic trauma during his period of active duty as an Aircraft Pneudraulic Systems Technician.  For the reasons that follow, the Board finds that hearing loss was not incurred in service, manifest within one year of separation from service, or otherwise related to any incident of service, including in-service noise exposure.  The Board concludes that service connection is not warranted.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the competency, credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 (Fed. Cir. 2006).  In evaluating the lay evidence, the Board must address first competency, then credibility, and finally probative weight.  Id.   

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

At a July 2010 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
50
70
LEFT
30
25
20
60
75

Speech recognition was 100 percent in the right ear and 92 percent in the left.  The Veteran has a hearing loss disability for VA purposes.  See 38 C.F.R. §  3.385.  The current disability element is established. 

Next, the evidence of record supports a finding that the Veteran had in-service noise exposure due to his specialty as an Aircraft Pneudraulic Systems Technician.  The Veteran provided a full description of his noise exposure during an April 2012 Board hearing.  He testified that while in the military, he worked as an aircraft mechanic working on hydraulic systems on aircraft, such as B52s, C1352s, and C141s.  He stated that his team responded to failures at the end of the runway and worked on engine run-ups.  Specifically, the Veteran testified that if there was a problem with the hydraulic system, he would need to stand right underneath the engine while it was running and visually inspect the hydraulic system and pumps.  During this time, the Veteran stated, that as much as 80 percent power was applied to the engine.  Noise exposure is consistent with the conditions of service as an Aircraft Pneudraulic Systems Technician.  The Board will assume for the purposes of this decision that the Veteran has in-service noise exposure.  See 38 U.S.C.A. 1154(a).  The mere fact of noise exposure does not, however, mean that the Veteran has a service-connected hearing loss disability as a result.  The Board turns to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability. 


The Veteran's STRs include a February 1972 examination, performed at entrance to service, which indicated normal ears and puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
15
LEFT
15
15
5
0
15

The Veteran's February 1972 report of medical history denied any incidence of hearing loss.

An audiometric examination performed in service in June 1975 indicated puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
25
30
LEFT
25
15
5
10
10

A report of medical history completed by the Veteran in October 1976 denied any incidence of hearing loss.  

The Veteran's STRs indicate that in July 1979, the Veteran underwent an examination prior to separation from service.  The report of medical examination indicated the Veteran's ears were normal.  An audiometric examination performed at examination indicated that pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
30
LEFT
20
20
20
20
20

A report of medical history completed by the Veteran in July 1979, again, denied any incidence of hearing loss.  

In July 2010, the Veteran underwent a VA examination.  The examiner conducted a thorough review of the claims file, and a physical examination of the Veteran.  The examiner noted the Veteran's reported military noise exposure, including to jet aircraft, APU's, and trucks.  The Veteran denied any recreational or vocational noise exposure.  As noted above, the examiner conducted an audiometric examination and diagnosed bilateral, sensorineural hearing loss, in the normal to severe range.  The examiner noted the Veteran's STRs, as well as the hearing tests done in February 1972, which showed hearing within normal limits at the 500 to 2000 Hz range, bilaterally, and the hearing test done in July 1979, which showed hearing within normal limits at the 500 to 3000 Hz range, with evidence of mild hearing loss at 4000 to 6000 Hz range, in the right ear.  The examiner then concluded that the Veteran's current bilateral hearing loss was less likely as not related to military noise exposure.  The examiner noted that there was a small threshold shift in hearing during military service, but stated that the Veteran's hearing was still clinically normal, in the left ear and non-disabling, in the right ear, at the time of discharge.  The audiologist stated it was her belief that the Veteran's current hearing loss was not due to worsening thresholds in military service.

Again in May 2014 the Veteran underwent a VA examination and opinion with the July 2010 examiner.  The examiner explained that there was indeed a permanent positive threshold shift during the Veteran's military service, but that the Veteran's current hearing loss, which is considered disabling for VA purposes under 38 C.F.R. § 3.385 was not caused by or a result of military service.  The examiner explained that the Veteran's hearing loss at separation from service was non-disabling for VA purposes, and that, furthermore, there was no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma, a conclusion reached by the Institute of Medicine in a 2006 report entitled Noise and Military Service Implications for Hearing Loss and Tinnitus.  

The Board notes that the Veteran has received treatment for hearing loss at a VA Medical Center; however, the record reflects that an etiological opinion was not provided.  No private treatment records for hearing loss are included within the record.

The Veteran has also submitted lay evidence in support of his claim.  In a letter dated May 2010, the Veteran stated that his bilateral hearing loss was a result of his exposure to loud noise while in service.  He stated that he served as an Aircraft Pneudraulic Systems Technician, and that his duties required him to spend many hours working on the flight line while aircraft were coming and going, and that during this time the noise was very loud.  He stated that it was at that time he noticed hearing loss.  He further noted that he was not issued proper hearing protection and it was not recommended that he use them.

At his April 2012 Board hearing, the Veteran testified that he first began to notice a problem with his hearing when he was stationed at the Air Force Base in 1975.  The Veteran stated that he went to have his hearing evaluated and was told that there had been hearing loss in the military.  Since the military, the Veteran testified that he worked in a civilian occupation on a flat pipeline as a technician, and that there was no noise exposure involved in the position.  As for recreational noise exposure, the Veteran endorsed hunting and using a chainsaw occasionally, but stated that he used hearing protection for these activities.  The Veteran also stated that about 2 or 3 months earlier, he was issued hearing aids for both his ears, and that he was told that his hearing loss was incurred as a result of exposure to high pitched noise from a jet engine, which caused high frequency hearing loss and resulted in difficulty hearing voice ranges.

In April 2014, the Veteran submitted an authorization and consent to release medical information form.  On the form, the Veteran noted that he received care from A.C., an audiologist at the VA Medical Center (VAMC) in Cheyenne, Wyoming.  He also stated that in January 2012, he visited A.C. for a scheduled hearing test, and that A.C. diagnosed high frequency hearing loss.  The Veteran further reported that after telling A.C. about his work in the military and the time spent on the flight line, she said that this could have caused his hearing loss.  The Board notes that VA treatment record dated in January 2012 and February 2012 reflect treatment from A.C.  However, these records do not show that A.C. provided any medical opinion regarding how the Veteran's hearing loss could have been caused by his military service.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In the case at hand, the July 2010 examiner is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner thoroughly reviewed the claims file and interviewed and examined the Veteran.  She supported her opinion through citation to the Veteran's pertinent medical history, explaining her basis for finding that the current bilateral hearing loss is not the result of the Veteran's service.  For these reasons, the Board finds the July 2010 VA examiner's opinions to be highly probative to the question at hand.  Though there are VA treatment records pertaining to the Veteran's disability, none offer an etiological opinion.  

Though the Veteran has reported that he was told that his bilateral hearing loss could be related to military noise exposure by A.C. at the VAMC, the Board finds this to be less persuasive than the July 2010 and May 2014 opinions provided by the VA examiner, because it is expressed in speculative language with the use of the work "could."  This lessens the probative value of the opinion.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (indicating that speculative medical opinions are not particularly probative).  In contrast, the July 2010 and May 2014 opinions from the VA examiner were expressed in unequivocal language and in the language of probability rather than possibility.  Furthermore, the Veteran did not suggest that A.C.'s opinion included any reasoning to support the conclusion, while the July 2010 and May 2014 opinions are supported by extensive logical reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.  For these reasons, the Board assigns considerably greater weight to the July 2010 and May 2014 VA opinions than to the Veteran's report of what A.C. told him.  

Regarding the Veteran's lay statements that he believes there is a nexus between his hearing loss and service, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a hearing loss disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of hearing loss, any actual diagnosis of a hearing loss disability for VA purposes requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current hearing loss disability requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran believes that he has hearing loss that is due to his period of service, to include exposure to noise, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current hearing loss disability is not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id.

In the case at hand, though the evidence demonstrates that there was a puretone threshold shift in service, the July 2010 examiner specifically addressed the issue of the puretone threshold shift in her May 2014 examination opinion, stating that although there was a shift in hearing during service, and evidence of hearing loss in one ear, that because the separation examination did not indicate disabling hearing loss for VA purposes at the time of separation from service, the current bilateral hearing loss was less likely to be a result of military noise exposure.  Furthermore, the examiner noted that there was no evidence to support the notion of delayed onset hearing loss, and therefore the Veteran's current bilateral hearing loss could not be attributed to military noise exposure because, again, there was no evidence of disabling hearing loss in service or at the time of separation.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the July 2010 and May 2014 VA opinions.  

Alternately, the Board finds the evidence insufficient to support a finding of presumptive service connection.  Organic diseases of the nervous system (including sensorineural hearing loss) are classified as "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

As discussed above, the STRs are silent as to symptoms of hearing loss.  The audiograms performed in service indicate normal hearing, and the Veteran reported during his in-service reports of medical history that he did not experience any hearing loss.  The record evidence does not suggest that the Veteran experienced sensorineural hearing loss during his period of active service, or within the first year post-service such that service connection for sensorineural hearing loss is warranted on a presumptive basis.  

With respect to the continuity question, the Board notes that the Veteran himself has asserted that his hearing loss began in service, and continued since that time.  While the Veteran credibly believes that his current bilateral hearing loss is related to his service, his lay evidence is outweighed by the medical opinion evidence for the reason set forth above.  The Board, therefore, finds the Veteran's hearing loss is not presumed to have been incurred during service.

As the unfavorable VA opinion on the question of nexus carries the most probative weight of all of the opinions for consideration, the preponderance of the evidence weighs against a finding that the Veteran's current bilateral hearing loss is related to 
in-service military noise exposure.  As such, service connection for bilateral hearing loss is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2014).  





ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


